Citation Nr: 1316983	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  03-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as being secondary to or aggravated by his service-connected disabilities.  

2.  Entitlement to separate initial compensable evaluations for bilateral polyneuropathy of the lower extremities secondary to the Veteran's service-connected disability of the lumbar segment of the spine.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985, and from November 1989 to September 1992.

These matters initially came before the Board of Veterans' Appeals, hereinafter the Board, from December 2001, September 2002, and August 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Jurisdiction over the Veteran's claims now resides with the Indianapolis, Indiana RO.

The issues on appeal have included entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, entitlement to service connection for a cardiovascular system disability, and other conditions and disorders.  The various issues have been remanded by the Board in August 2009, March 2011, and July 2012.  

In a Decision/Remand of July 2007, the Board found that the evidence of record supported service connection for bilateral polyneuropathy of the legs including as being secondary to the Veteran's service-connected lumbar spine disability.

In September 2010, the Veteran proffered testimony before the undersigned Veterans Law Judge (VLJ) at the Louisville, Kentucky, Regional Office.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claim that were lacking to substantiate the claim for benefits.  As an aside, it is noted that the Veteran specifically provided testimony concerning the polyneuropathy of the lower extremities; he did not proffer testimony with respect to the claimed hypertension issue.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for increased evaluations, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2012) and that the Board can go forward on the claim based on the current record. 

In March 2011, the Board granted an effective date of August 17, 1999, for the grant of service connection for polyneuropathy of the lower extremities and remanded the remaining matters on appeal for further development.

The Veteran's claim for service connection for hypertension was originally denied in an October 2000 rating decision.  The Veteran did not appeal this decision and new and material evidence was not submitted within one year of the decision.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2012).  In this instance, as a relevant service personnel record pertaining to the Veteran's medical discharge from service has been added to the record since the October 2000 decision, the Board will adjudicate the claim for service connection for hypertension on a de novo basis without the need for new and material evidence.

In addition to the paper claims file, there is a Virtual VA paperless or electronic claims file associated with the Veteran's claim for benefits.  The documents in this file, along with the nonelectronic records, have been reviewed and considered as part of this appeal.

As noted in the Board's March 2011 Remand, the issues of whether new and material evidence has been received to reopen claims for service connection for chronic muscle and joint pain and a liver disability have been raised by the record.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 

The Board most recently remanded the remaining issue on appeal in July 2012.  The claim has since been returned to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  .  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As a result of the Board's Decision/Remand of July 2012, the Veteran underwent a VA cardiology examination in July 2012.  The Board sought an opinion as to whether the Veteran's service-connected back or left knee disabilities aggravated or caused the claimed hypertension.  At the time, the Board had no evidence "indicating" that hypertension might be related to service connected depression, and did not seek an opinion with regard to such a relationship.  The Board has; however, become aware of evidence that such a relationship may exist.  See National Institute of Health Radio (May 2013), Depression and Heart Disease Risk, www.nih.gov/news/radio/healthmatters/depressionhealth.htm; see also Center For the Advancement of Health (2000, March 24); Depression and Anxiety Linked to Hypertension. ScienceDaily, http://www.sciencedaily.com /releases/2000/03/000324094550.htm.

The Board is not aware of any evidence indicating that hypertension may be related the service connected irritable bowel syndrome, but inasmuch as the Board must seek an opinion with regard to depression, it will also ask about the irritable bowel syndrome.

With regard to the evaluation for neuropathy of the lower extremities, the Board, in July 2012, remanded the claim so that the Veteran could undergo an examination of the back and readings could be obtained concerning the symptoms, manifestations, and limitations produced by the disorder.  Said examination was performed in July 2012.  Prior to the examination, that was conducted by a VA doctor, the Veteran complained of pain radiating to the hips, thighs, and lower legs.  Sensory examination of the legs was found to be "normal" and the examiner specifically indicated that there was no "radicular pain or any other signs or symptoms due to radiculopathy."  No additional comments were provided.  The examiner did not explain why the Veteran's complaints of pain and numbness were not indicative of an underlying neurological disorder.

"[I]f the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2012).  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AMC for the following development: 

1.  The physician who provided the July 2012 VA examination should be asked to review the claims folder and provide an opinion as to whether the service connected hypertension or irritable bowel syndrome caused or aggravated (permanently worsened) the current hypertension.

The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood). 

The examiner must provide reasons for these opinions that include comments on relevant medical literature.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  

If the examiner is unable to provide any requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  

If the previous examiner is not available, another physician may review the record and provide the necessary opinions.  If further examination is recommended, this should be undertaken.

3.  The examiner who provided the July 2012 examination with regard to the lower extremity polyneuropathy should provide reasons for the conclusion that the Veteran did not have radiculopathy.

The examiner should also clarify whether the record showed radiculopathy at any time since 1999, when service connection became effective; and if so, should specify the severity of the disability during such periods.

The examiner should clearly outline the rationale for any opinion expressed.  The results proffered by the examiners must reference the complete claims folder and any inconsistent past diagnoses given. 

If the examiner is no longer available, the Veteran should be afforded a new VA examination to evaluate the severity of polyneuropathy or neuropathy of the lower extremities at any time since 1999.  The examiner should review the claims folder and specify the severity of any neurologic impairment found in the lower extremities, including the nerves involved.

4.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  If the benefits sought on appeal remain denied, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

